Citation Nr: 1547077	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  13-11 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder.

2.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to a low back disorder.

6.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1970 to January 1972.

This appeal to the Board of Veterans' Appeals (BVA) is from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which declined to reopen the claims for service connection for tinnitus, a psychiatric disability, and a low back disorder

As concerning his claimed psychiatric disability, the Board notes that the record reflects various diagnostic impressions.  Because the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim and reported symptoms and all other information of record, the Board has recharacterized this claim more broadly to encompass all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Furthermore, the Veteran has adduced a separate theory of entitlement, asserting that his psychiatric disability is secondary to his low back disability.  See September 2015 Brief.  The Board notes that service connection for a psychiatric disability on a direct basis has been denied in a prior January 1988 decision the Board.  Consequently, there must be new and material evidence since that decision to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); see, too, Ashford v. Brown, 10 Vet. App. 120 (1997) (holding that when a Veteran attempts to reopen a claim by bringing a new etiological theory for the causation of his disability than that which was previously addressed in the earlier final denial, such new theory of causation does not itself constitute a new claim, obviating the necessity of presenting new and material evidence for that same claim).

The reopened claims for service connection for a psychiatric disorder and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A January 1988 Board decision denied the Veteran's claim of entitlement to service connection for a psychiatric disability.  

2.  Additional evidence received since that January 1988 Board decision, however, is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the service connection claim.

3.  The Veteran initiated but did not perfect an appeal of a September 2007 rating decision that denied his petition to reopen claims of entitlement to service connection for a low back disability and tinnitus.

4.  The evidence added to the record since the September 2007 rating decision was not previously submitted to agency decisionmakers, is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claims for service connection for a low back disability and tinnitus.  



5.  The Veteran's low back disorder, which existed prior to his period of active duty service, increased in severity during active military service and the increase was not clearly and unmistakably due to the natural progression of the condition.


CONCLUSIONS OF LAW

1.  The January 1988 Board decision that denied the claim for service connection for a psychiatric disability is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 5108, 7103, 7104, 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2015).  

2.  New and material evidence has since been presented to reopen the claim of service connection for an acquired psychiatric disability.  38 U.S.C.A. § 1110, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103, 20.1104 (2015).

3.  The September 2007 rating decision, which denied reopening the service connection claims for a low back disability and tinnitus, is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 5108, 7103, 7104, 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2015).  

4.  New and material evidence has since been presented to reopen the claims of entitlement to service connection for a low back disability and tinnitus.  38 U.S.C.A. § 1110, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103, 20.1104 (2015).

5.  The criteria for service-connected aggravation of a low back disorder have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

In this decision, the Board has determined that evidence currently of record is sufficient to reopen the Veteran's claims of entitlement to service connection for tinnitus, a psychiatric disability, and a low back disability.  Additionally, the reopened claim of entitlement to service connection for a low back disability has been granted.  This award thus represents a complete grant of the benefits sought on appeal as concerning those issues.  Therefore, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.


II.  New and Material Evidence

The Veteran petitions to reopen the previously denied service connection claims for a low back disorder, a psychiatric disability, and tinnitus.  For the following reasons, the Board finds that reopening of these claims is warranted.


(i)  Low Back Disorder

The Veteran originally filed a service connection claim for a back disorder in June 1974.  An October 1974 rating decision denied the claim, and a letter dated that same month notified the Veteran of the decision and of his appellate rights.  See 38 C.F.R. § 19.25 (2015).  He did not appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015) (setting forth requirements and time limits for initiating and perfecting an appeal).  Moreover, new and material evidence was not received within one year of the October 1974 rating decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (providing that new and material evidence must have been associated with the file since the last prior final denial of the claim, whether the denial was on the merits or on procedural grounds).  Accordingly, the October 1974 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156(a); 3.160(d); 20.1103 (2015). 

He subsequently attempted to reopen this claim in June 1983, but in a July 1983 rating decision the RO denied his petition determining there was not new and material evidence since the prior final and binding decision denying this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  He appealed that decision to the Board, and in a December 1984 decision the Board considered the claim on the merits but continued to deny the claim on the basis that there was no evidence of record showing an injury to his back during service or any no evidence of a permanent increase in the preservice level of disability during his service, as would warrant a finding of aggravation.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015); Davis v. Principi, 276 F.3d. 1341, 1346-46 (Fed. Cir. 2002) (noting that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened).  At the time of that prior Board decision in August 1976, there was no further level of appellate review since the higher U. S. Court of Appeals for Veterans Claims (Court/CAVC) did not come into existence until 1988.  See Veterans' Judicial Review Act, Pub.L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988) (providing for Court review of final Board decisions stemming from adverse VA agency of original jurisdiction decision where notice of disagreement is received on or after November 18, 1988); see also 38 U.S.C.A. § 7266 (West 2014), Historical and Statutory Notes.  See, too, 38 U.S.C.A. §§ 4004(b), 4005 (West 1982) (currently 38 U.S.C.A. § 7104(b) and 7105(c) (2013), respectively); 38 C.F.R. § 19.104 (1985) (currently 38 C.F.R. § 20.1100 (2015)); 38 C.F.R. §§ 3.104, 19.192 (1988) (currently 38 C.F.R. §§ 3.104, 20.1103 (2015)).  That December 1984 Board decision therefore became final and subsumed the prior July 1983 RO decision.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104.

The Veteran again attempted to reopen his claim in March 1985, and in an April 1986 decision, the RO declined to reopen the claim and confirmed the previous denial.  A letter dated in April 1986 notified the Veteran of the decision and of his appellate rights.  See 38 C.F.R. § 19.25 (2015).  He did not appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302.  Moreover, new and material evidence was not received within one year of the March 1985 rating decision.  See 38 C.F.R. § 3.156(b); Young, 22 Vet. App. at 466; see also Evans, 9 Vet. App. at 282-3.  Accordingly, the March 1985 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(a); 3.160(d); 20.1103. 

In April 1987, the Veteran again petitioned to reopen the claim.  However, in a May 1987 rating decision the RO denied his petition, determining there was not new and material evidence since the prior final and binding decision denying this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  He appealed that decision to the Board.  See June 1987 Notice of Disagreement; July 1987 Statement of the Case (SOC); September 1987 Substantive Appeal (VA Form 9).  See also 38 C.F.R. §§ 20.200, 20.201, 20.302.  In a January 1988 decision the Board affirmed the previous denial of the claim, holding that the evidence of record continued to fail to show "the onset or aggravation of [a low back disability] during the veteran's service."  See 38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104.  See also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Davis, 276 F.3d. at 1346-46 (concerning in-service aggravation of a pre-existing condition).  Further review of the Board decision was unavailable at that time, as the Court had not yet come into existence, as discussed.  That January 1988 Board decision therefore became final and subsumed the prior RO decision.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104.

The Veteran filed another petition to reopen the claim in March 1990.  The RO denied reopening in May 1990.  The RO confirmed and continued that decision in a July 1990 statement of the case (SOC).  The Veteran perfected his appeal as to the denial of reopening service connection for a low back disability, and, in an August 1992 decision, the Board declined to reopen the Veteran's claim on the basis that new and material evidence had not been received since the Board's previous January 1988 decision.  The Veteran did not appeal that decision to the Court; thus, it became final.  See 38 U.S.C.A. §§ 7103, 7104 and 38 C.F.R. §§ 20.1100, 20.1104 (addressing finality of Board decisions).

The Veteran filed yet another petition to reopen his claim in June 2002.  The RO denied reopening in March 2003, and the Board, in an April 2006 decision, affirmed the RO's denial on the basis that evidence received since the August 1992 Board decision did not constitute new and material evidence sufficient to reopen the claim.  The Veteran did not appeal that decision to the Court; thus, the April 2006 Board decision became final.  See 38 U.S.C.A. §§ 7103, 7104 and 38 C.F.R. §§ 20.1100, 20.1104.

The Veteran's June 2006 petition to reopen his low back claim was denied in a September 2007 rating decision, and the Veteran was notified of this decision and his appellate rights in a letter dated that same month, in accordance with 38 C.F.R. § 19.25.  The Veteran disagreed with this determination in October 2007, and the RO issued a statement of the case (SOC) as to the issue of entitlement to service connection for a low back disability in September 2008.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.200, 20.201, 20.302.  The September 2008 SOC reopened the claim of entitlement to service connection for a back disability but denied the claim on the merits.  The Veteran did not file a substantive appeal within 60 days of the date of the September 2008 SOC.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  Moreover, new and material evidence was not received within one year of the September 2007 rating decision; rather, the evidence on which the reopening of this claim is based is not dated until several years later, as shown below.  See 38 C.F.R. § 3.156(b); Young, 22 Vet. App. at 466; see also Evans, 9 Vet. App. at 282-3.  Accordingly, the September 2007 rating decision is final, and new and material evidence is therefore required to reopen the claim.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(a); 20.200, 20.302, 20.1103.

New and material evidence has been received concerning the issue of entitlement to service connection for a back disorder in the form of private treatment records from Dr. S.L., reflecting radiographic evidence of "'wear & tear' arthritis" of the lumbar spine.  See March 2010 Letter from Dr. S.L.; March 2010 Diagnostic Radiology Report from Texas Medical Center (finding "[d]egenerative disc disease at L5-S1 and facet arthropathy at L4-L5 and L5-S1").  See Duran v. Brown, 7 Vet. App. 216, 220 (1994) and Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion).  At the time of the September 2007 rating decision, the evidence reflected only a diagnosis of thoracolumbar scoliosis, which had been determined to preexist service.  Accordingly, this evidence relates to an unestablished fact necessary to reopen the claim, and raises a reasonable possibility of establishing service connection.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010).  Therefore, reopening is warranted.


(ii)  Psychiatric Disability

Historically, the Veteran filed a claim for service connection for a psychiatric disability in April 1987, which was denied by the RO in a May 1987 rating decision.  He appealed that decision to the Board.  See June 1987 Notice of Disagreement; July 1987 Statement of the Case (SOC); September 1987 Substantive Appeal (VA Form 9).  See also 38 C.F.R. §§ 20.200, 20.201, 20.302.  In a January 1988 decision the Board denied the claim, holding that the only medically diagnosed psychiatric disability of record, namely the passive-aggressive personality disorder with acute adjustment reaction diagnosed during his active service, was a personality disorder, and therefore "not [a disability] within the meaning of applicable legislation providing compensation benefits."  See 38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104.  See also 38 C.F.R. §§ 3.303(c) and 4.9 (2015) (reflecting that personality disorders are not diseases or injuries within the meaning of the applicable legislation on VA compensation benefits).  As previously noted, further review of the Board decision was unavailable at that time, as the Court had not yet come into existence.  That January 1988 Board decision therefore became final and subsumed the prior May 1987 RO decision.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104.

New and material evidence has been received concerning the issue of entitlement to service connection for a psychiatric disability in the form of private treatment records from Dr. S.L., reflecting a diagnosis of depression.  See March 2010 Outpatient Visit Note from Dr. S.L. (finding "feelings of sadness & self-worthlessness, social [withdrawal], fluctuating appetite, poor concentration, anhedonia, and some anxiety, but no [homicidal or suicidal ideation]" and "insomnia [secondary to] thought rumination"; and providing a diagnosis of depression).  See Duran, 7 Vet. App. 216, 220; Justus, 3 Vet. App. 510, 513.  At the time of the January 1988 Board decision, the evidence reflected only a diagnosis of a personality disorder and did not contain a diagnosis of depression, which is an acquired psychiatric disability and subject to service connection.  Accordingly, this evidence relates to an unestablished fact necessary to reopen the claim, and raises a reasonable possibility of establishing service connection.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 117-121.  Therefore, reopening is warranted.


(iii)  Tinnitus

The Veteran originally filed a claim for service connection for tinnitus in June 2002, which was denied in a March 2003 rating decision.  He appealed that decision to the Board.  See May 2003 Notice of Disagreement; July 2003 Statement of the Case (SOC); September 2003 Substantive Appeal (VA Form 9).  See also 38 C.F.R. §§ 20.200, 20.201, 20.302.  In an April 2006 decision the Board denied service connection for tinnitus on the basis that the condition was not medically diagnosed and therefore the evidence did not establish that the Veteran had a current medically diagnosed disability.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104.  See also 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (holding, in relevant part, that service connection requires the existence of a current disability); Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted).  The Veteran did not appeal the Board's April 2006 denial of entitlement to service connection for tinnitus to the Court; thus, that decision became final.  See 38 U.S.C.A. §§ 7103, 7104 and 38 C.F.R. §§ 20.1100, 20.1104.

In June 2006, the Veteran petitioned to reopen his claim for service connection for tinnitus, which was denied in a September 2007 rating decision.  The Veteran was notified of this decision and his appellate rights in a letter dated that same month, in accordance with 38 C.F.R. § 19.25.  The Veteran disagreed with this determination in October 2007, and the RO issued a September 2008 SOC, which reopened the claim of entitlement to service connection for tinnitus but continued to deny the claim.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.200, 20.201, 20.302.  The Veteran did not file a substantive appeal within 60 days of the date of the September 2008 SOC.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  Moreover, new and material evidence was not received within one year of the September 2007 rating decision; rather, the evidence on which the reopening of this claim is based is not dated until several years later, as shown below.  See 38 C.F.R. § 3.156(b); Young, 22 Vet. App. at 466; see also Evans, 9 Vet. App. at 282-3.  Accordingly, the September 2007 rating decision is final, and new and material evidence is required to reopen the claim.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(a); 20.200, 20.302, 20.1103.

New and material evidence has been received concerning the issue of entitlement to service connection for tinnitus in the form of the Veteran's statement that he currently suffers from tinnitus arising from his exposure to significant acoustic trauma during his active service as an infantryman.  See February 2012 Statement in Support of Claim (on VA Form 21-4138); September 2015 Informal Hearing Presentation.  See Duran, 7 Vet. App. 216, 220 and Justus, 3 Vet. App. 510, 513 (both reflecting that the credibility of the evidence is to be presumed for the purpose of establishing whether new and material evidence has been submitted).  At the time of the September 2007 rating decision, the evidence did not contain a definitive statement asserting that the Veteran suffered from auditory symptomatology.  Neither did the record reflect his reports of acoustic trauma throughout the entirety of his nearly two years of active service, rather only during a short period of basic training.  Accordingly, this evidence relates to an unestablished fact necessary to reopen the claim, and raises a reasonable possibility of establishing service connection.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 117-121.  Therefore, reopening is warranted.


III.  Service Connection

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

The Veteran contends that the rigors of his active service caused or aggravated his current low back disability.  See, e.g., February 2012 Statement in Support of Claim; April 1984 Statement in Support of Substantive Appeal (VA Form 9) (describing the history of his claimed condition, including his pre-service diagnosis of a "'curve' in [his] spine").  See also March 2010 Letter from Dr. S.L. (reflecting radiographic evidence of "'wear & tear' arthritis" of the lumbar spine); March 2010 Diagnostic Radiology Report from Texas Medical Center (finding "[d]egenerative disc disease at L5-S1 and facet arthropathy at L4-L5 and L5-S1").

The evidence shows that a back disorder, "minimal" thoracolumbar scoliosis, pre-existed the Veteran's military service.  Specifically, on an October 1969 pre-induction orthopedic consultation report, spinal x-rays revealed "no objective evidence of ortho[pedic] dis[ability]" but did show "minimal dorsolumbar scoliosis."  See also October 1969 Pre-Induction Report of Medical Examination (reflecting that the Veteran's spine was clinically evaluated as normal and finding him to be free from disqualifying defects, although noting the presence of scoliosis).



A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Where the pre-service disability underwent an increase in severity during service, clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).

As thoracolumbar scoliosis was noted at the time of the Veteran's entry onto active duty, he is not presumed to be in sound condition.  See 38 U.S.C.A. § 1111.  Thus, the relevant inquiry is whether his condition increased in severity during his active service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

His service treatment records reflect extensive complaints of and treatment for low back pain.  See, e.g., Chronological Records of Medical Care dated in July 1970, August 1970, September 1970, January 1971, May 1971, and August 1971.  He was additionally placed on a permanent physical profile for "curvature of the spine" that included "NO running or jumping whatever[;] NO walking beyond 1/2 mile[; and] NO lifting objects heavier than l pounds."  See August 1970 Physical Profile.  Importantly, despite the notation of pre-existing scoliosis on his October 1969 report of medical examination, the orthopedic consultation performed at that time found no objective evidence of orthopedic disability.  Further, post-service private medical evidence reflects a diagnosis of "long standing scoliosis with intermittent attacks of severe myofasciitis," with reported onset in the early 1970's.  See April 1990 Letter from B.F.K., M.D., Department of Orthopedics, Kelsey-Seybold Clinic (emphasis added).  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Accordingly, given the repeated in-service treatment coupled with the implementation permanent physical profile that significantly restricted the Veteran's physical activity throughout the majority of his active service, and considering the post-service evidence indicating the in-service onset of severe myofasciitis associated with his scoliosis, the Board finds that the medical evidence of record reflects a worsening of the Veteran's low back disability during his active service.  See Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991) (holding that the presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.).  

Thus, as his medical treatment records establish an increase in severity of his pre-existing low back disability, clear and unmistakable evidence is required to rebut the presumption that his disability was aggravated by his active service.  See 38 C.F.R. § 3.306(b).

The August 1974 VA orthopedic examination report does not constitute clear and unmistakable evidence that the increase in disability was due to the natural progression of the disease.  See 38 C.F.R. § 3.306(a), (b); Cotant v. Principi, 17 Vet. App. 116, 131 (2003) (stating that the clear and unmistakable evidentiary standard is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable").  See also Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Rather, the examiner merely reported the diagnosis of scoliosis without residual manifestations of additional low back pathology, failing to consider or address the Veteran's service treatment records reflecting repeated reports of increasing low back pain or his competent complaints of the onset of severe low back pain during his active service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion comes from its reasoning).  Thus, the August 1974 VA orthopedic examiner's finding that the Veteran's low back disability did not increase in severity during his active service is insufficient to rebut the presumption of aggravation, as it does not rise to the level of "undebatable" evidence of the absence of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Cotant, 17 Vet. App. at 131.



As there is no clear and unmistakable evidence of record to rebut the presumption of aggravation, service connection for a low back disability, based upon aggravation in service, is warranted


ORDER

New and material evidence having been received, the issue of entitlement to service connection for a low back disorder is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the issue of entitlement to service connection for an acquired psychiatric disability is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the issue of entitlement to service connection for a tinnitus is reopened; the appeal is granted to this extent only.

Service connection for a low back disability, based upon aggravation in service, is granted.


REMAND

The reopened claims of entitlement to service connection for tinnitus and entitlement to service connection for a psychiatric disability require remand for further development.  The Board sincerely regrets the delay that inevitably will result from this remand, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran has not yet been afforded VA examinations of either his asserted psychiatric disorder or his claimed auditory symptomatology.  See July 2010 Statement in Support of Claim (on VA Form 21-4138) (requesting VA examinations for his claimed disabilities); April 2013 Substantive Appeal (VA Form 9) (contending that VA was deficient in failing to afford him VA examinations).  See also 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

As concerning the claimed tinnitus, in statements adduced throughout the pendency of the claim, he has asserted that he has tinnitus.  See, e.g., February 2012 Statement in Support of Claim (on VA Form 21-4138); see also Charles v. Principi, 16 Vet. App. 370 (2002) (noting that, because tinnitus is "subjective," its existence is generally determined by whether the Veteran claims to experience it).  He has also claimed exposure to significant acoustic trauma throughout his active service, including specifically due to exposure to gunfire and explosions during "combat training."  See, e.g., June 2006 Statement in Support of Claim (VA Form 21-4138).  His service personnel records confirm his firearms and weaponry training.  See, e.g., May 1970 Announcement of Awards (M-16 Sharpshooter Award); July 1970 Announcement of Awards (concerning training with the M-16 Rifle, the M-60 Machine Gun, and the .45 Caliber Pistol); August 1970 Announcement of Awards (concerning the Veteran's completion of the M-79 Grenade Launcher Course).  Furthermore, there is a notable shift in hearing acuity from entrance to separation from service, which tends to support his assertion concerning exposure to acoustic trauma.  See October 1969 Report of Medical Examination; December 1971 Report of Medical Examination.  Accordingly, the Board finds his competent statements concerning his in-service exposure to acoustic trauma to be credible and consistent with the circumstances of his service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (A Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

With regard to his psychiatric disability, the Veteran claims that he incurred a psychiatric disorder either as a direct result of his active service, or, in the alternative, as secondary to his now-service-connected low back disability.  As previously noted, his treating physician has diagnosed him with depression.  See March 2010 Outpatient Visit Note from Dr. S.L. (finding "feelings of sadness & self-worthlessness, social [withdrawal], fluctuating appetite, poor concentration, anhedonia, and some anxiety, but no [homicidal or suicidal ideation]" and "insomnia [secondary to] thought rumination"; and providing a diagnosis of depression).  Moreover, his service records contain notations of psychiatric symptomatology associated with his chronic low back pain.  See, e.g., September 1970 Chronological Record of Medical Care (reflecting a diagnostic impression of "passive aggressive personality" and "acute adjustment reaction" that is an "emotional overlay" of his chronic back pain).  

Given his contentions regarding a relationship between his currently diagnosed disabilities and his active service, and considering the aforementioned evidence concerning in-service injuries and/or illnesses, the Board finds the evidence of record meets the low threshold of an "indication" that the claimed disabilities have a causal connection or association with service.  See McLendon, 20 Vet. App. at 83 (2006).  Therefore, remand is required so that he may be afforded appropriate VA examinations for opinions as to the nature and likely etiology of his claimed psychiatric disability and tinnitus.  

Finally, as the case must be remanded, any outstanding VA treatment records, as well as any recent relevant private treatment records that he identifies, should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claims.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file. 

2.  Make arrangements to obtain any outstanding records of VA treatment.

3.  Then, schedule the Veteran for a VA examination to assist in determining the nature and etiology of his claimed tinnitus.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All diagnostic testing or evaluation deemed necessary should be conducted and the results reported. 

After reviewing the claims file, obtaining a complete history from the Veteran, and conducting any necessary physical examination and diagnostic testing, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the tinnitus had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's established hazardous noise exposure during active military service. 

In obtaining the relevant history from the Veteran, the examiner should note that his exposure to acoustic trauma during his active service has been established by virtue of his competent and credible statements, supported by service records reflecting exposure to weapons fire and a shift in his levels of hearing acuity from pre-induction examination to separation.  See October 1969 Report of Medical Examination; May 1970 Announcement of Awards (M-16 Sharpshooter Award); July 1970 Announcement of Awards (concerning training with the M-16 Rifle, the M-60 Machine Gun, and the .45 Caliber Pistol); August 1970 Announcement of Awards (concerning the Veteran's completion of the M-79 Grenade Launcher Course); December 1971 Report of Medical Examination.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

4.  Schedule the Veteran for a VA examination to assist in determining the nature and etiology of his claimed psychiatric disability.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All diagnostic testing or evaluation deemed necessary should be conducted and the results reported. 

After reviewing the claims file, obtaining a complete history from the Veteran, and conducting any necessary physical examination and diagnostic testing, the examiner should diagnose and describe in detail all current psychiatric disorders found to be present.  

As to each identified disorder, the examiner(s) must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the any current condition had its clinical onset during active service or is related to any in-service disease, event, or injury, to include his now-service-connected low back disability.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorders were either (a) caused by, or (b) aggravated by the Veteran's low back disability.  

In obtaining the relevant history from the Veteran, the examiner should note the diagnosis of depression provided by his private treating physician.  See March 2010 Outpatient Visit Note from Dr. S.L. (finding "feelings of sadness & self-worthlessness, social [withdrawal], fluctuating appetite, poor concentration, anhedonia, and some anxiety, but no [homicidal or suicidal ideation]" and "insomnia [secondary to] thought rumination"; and providing a diagnosis of depression).  Additionally, the examiner is asked to consider and address his service records noting psychiatric symptomatology associated with his chronic low back pain.  See September 1970 Chronological Record of Medical Care (reflecting a diagnostic impression of "passive aggressive personality" and "acute adjustment reaction" that is an "emotional overlay" of his chronic back pain).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

5.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any examination report does not include adequate response to the specific opinion requested, it must be returned to the providing examiner for corrective action.

6.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


